Case 1:18-cv-00068 Document 476 Filed on 08/21/20 in TXSD Page 1 of 1
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 24, 2020
                                                                David J. Bradley, Clerk
Case 1:18-cv-00068 Document 476-1 Filed on 08/21/20 in TXSD Page 1 of 1
Case 1:18-cv-00068 Document 476-2 Filed on 08/21/20 in TXSD Page 1 of 1
Case 1:18-cv-00068 Document 476-3 Filed on 08/21/20 in TXSD Page 1 of 1
Case 1:18-cv-00068 Document 476-4 Filed on 08/21/20 in TXSD Page 1 of 1
